Exhibit 10.1

RIVERBED TECHNOLOGY, INC.

2009 INDUCEMENT EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1.       INTRODUCTION    1 ARTICLE 2.       ADMINISTRATION
   1 2.1   Committee Composition    1 2.2   Committee Responsibilities    1
ARTICLE 3.       SHARES AVAILABLE FOR GRANTS    2 3.1   Basic Limitation    2
3.2   Shares Returned to Reserve    2 ARTICLE 4.       ELIGIBILITY    2 4.1  
Award Grants    2 ARTICLE 5.       OPTIONS    2 5.1   Stock Option Agreement   
2 5.2   Number of Shares    2 5.3   Exercise Price    2 5.4   Exercisability and
Term    3 5.5   Modification or Assumption of Options    3 5.6   Buyout
Provisions    3 ARTICLE 6.       PAYMENT FOR OPTION SHARES    3 6.1   General
Rule    3 6.2   Surrender of Stock    3 6.3   Exercise/Sale    3 6.4   Other
Forms of Payment    3 ARTICLE 7.       STOCK APPRECIATION RIGHTS    4 7.1   SAR
Agreement    4 7.2   Number of Shares    4 7.3   Exercise Price    4 7.4  
Exercisability and Term    4 7.5   Exercise of SARs    4 7.6   Modification of
SARs    4 ARTICLE 8.       RESTRICTED SHARES    5 8.1   Restricted Stock
Agreement    5 8.2   Payment for Awards    5 8.3   Vesting Conditions    5 8.4  
Voting and Dividend Rights    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page ARTICLE 9.       RESTRICTED STOCK UNITS    5 9.1   Restricted
Stock Unit Agreement    5 9.2   Payment for Awards    5 9.3   Vesting Conditions
   5 9.4   Voting and Dividend Rights    6 9.5   Form and Time of Settlement of
Stock Units    6 9.6   Death of Recipient    6 9.7   Creditors’ Rights    6
ARTICLE 10.       CHANGE IN CONTROL    6 10.1   Effect of Change in Control    6
10.2   Acceleration    7 ARTICLE 11.       PROTECTION AGAINST DILUTION    7 11.1
  Adjustments    7 11.2   Dissolution or Liquidation    7 11.3   Reorganizations
   7 ARTICLE 12.       LIMITATION ON RIGHTS    9 12.1   Transferability of
Awards    9 12.2   Retention Rights    9 12.3   Stockholders’ Rights    9 12.4  
Regulatory Requirements    9 ARTICLE 13.       WITHHOLDING TAXES    9 13.1  
General    9 13.2   Share Withholding    10 ARTICLE 14.       FUTURE OF THE PLAN
   10 14.1   Term of the Plan    10 14.2   Amendment or Termination    10
ARTICLE 15.       DEFINITIONS    10

 

-ii-



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC.

2009 INDUCEMENT EQUITY INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The purpose of the Plan is to provide incentives to attract, retain and motivate
eligible persons whose potential contributions are important to promote the
long-term success of the Company and the creation of stockholder value. The Plan
seeks to achieve this purpose by providing for Awards in the form of
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, or Stock
Appreciation Rights. The Plan is intended to comply with NASDAQ Rule
4350(i)(1)(A)(iv), which governs granting certain equity awards as a material
inducement to an individual’s entering into employment with the Company.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, each member of the Committee shall
meet the following requirements:

(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;

(b) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(c) Any other requirements imposed by applicable law, regulations or rules.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan, (d) make all other decisions relating to the operation of the Plan, and
(e) carry out any other duties delegated to it by the Board. The Committee may
adopt such rules or guidelines as it deems appropriate to implement the Plan.
The Committee’s determinations under the Plan shall be final and binding on all
persons.



--------------------------------------------------------------------------------

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed 1,500,000 Common Shares.
The number of Common Shares that are subject to Awards outstanding at any time
under the Plan shall not exceed the number of Common Shares that then remain
available for issuance under the Plan. The limitations of this Section 3.1 and
Section 3.2 shall be subject to adjustment pursuant to Article 11.

3.2 Shares Returned to Reserve. If Options, SARs or RSUs under this Plan are
forfeited or terminate for any other reason before being exercised or settled,
then the Common Shares subject to such Options, SARs or RSUs shall again become
available for issuance under this Plan. If Restricted Shares or Common Shares
issued upon the exercise of Options under this Plan are reacquired by the
Company pursuant to a forfeiture provision or for any other reason, then such
Common Shares shall again become available for issuance under this Plan. If SARs
are exercised, then only the number of Common Shares (if any) actually issued in
settlement of such SARs shall reduce the number available under Section 3.1 and
the balance shall again become available for issuance under the Plan. If RSUs
are settled, then only the number of Common Shares (if any) actually issued in
settlement of such RSUs shall reduce the number available under Section 3.1 and
the balance shall again become available for issuance under the Plan.

ARTICLE 4. ELIGIBILITY.

4.1 Award Grants. Employees shall be eligible for the grant of Options,
Restricted Shares, RSUs, or SARs, so long as the following requirements are met:
(a) the Employee was not previously an Employee or Director, or the Employee is
returning to the employment of the Company following a bona-fide period of
non-employment; and (b) the grant of an Award under the Plan is a material
inducement to the Employee’s decision to enter into the employment of the
Company.

ARTICLE 5. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. Each Option granted
hereunder shall be a NSO. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 11.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price shall in no event be less than 100% of
the Fair Market Value of a Common Share on the date of grant.

 

-2-



--------------------------------------------------------------------------------

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited.

5.5 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, reprice, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

5.6 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an executive officer of
the Company, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by section 13(k) of the Exchange
Act.

6.2 Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date the new Common Shares are
purchased under the Plan.

6.3 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.

6.4 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws, regulations and rules.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 7. STOCK APPRECIATION RIGHTS.

7.1 SAR Agreement. Each grant of an SAR under the Plan shall be evidenced by an
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

7.2 Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 11.

7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price;
provided that the Exercise Price shall in no event be less than 100% of the Fair
Market Value of a Common Share on the date of grant

7.4 Exercisability and Term. Each SAR Agreement shall specify the date all or
any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. An SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. An SAR granted under
the Plan may provide that it will be exercisable only in the event of a Change
in Control.

7.5 Exercise of SARs. Upon exercise of an SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company consideration in the form of (a) Common Shares, (b) cash or (c) a
combination of Common Shares and cash, as the Committee shall determine. Each
SAR Agreement shall specify the amount and/or Fair Market Value of the
consideration that the Optionee will receive upon exercising the SAR; provided
that the aggregate consideration shall not exceed the amount by which the Fair
Market Value (on the date of exercise) of the Common Shares subject to the SAR
exceeds the Exercise Price of the SAR. If, on the date an SAR expires, the
Exercise Price of the SAR is less than the Fair Market Value of the Common
Shares subject to the SAR on such date but any portion of the SAR has not been
exercised, then the SAR shall automatically be deemed to be exercised as of such
date with respect to such portion. An SAR Agreement may also provide for an
automatic exercise of the SAR on an earlier date.

7.6 Modification of SARs. Within the limitations of the Plan, NASDAQ rules and
applicable laws, the Committee may modify outstanding SARs. The foregoing
notwithstanding, no modification of an SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 8. RESTRICTED SHARES.

8.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

8.2 Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, property, full-recourse promissory notes,
past services and future services. If the Participant is an executive officer of
the Company, he or she may pay for Restricted Shares with a promissory note only
to the extent permitted by section 13(k) of the Exchange Act. Within the
limitations of the Plan, the Committee may accept the cancellation of
outstanding options in return for the grant of Restricted Shares.

8.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period of one
or more fiscal years equal or exceed a target determined in advance by the
Committee. A Restricted Stock Agreement may provide for accelerated vesting in
the event of the Participant’s death, disability or retirement or other events.

8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

ARTICLE 9. RESTRICTED STOCK UNITS.

9.1 Restricted Stock Unit Agreement. Each grant of RSUs under the Plan shall be
evidenced by a Restricted Stock Unit Agreement between the recipient and the
Company. Such RSUs shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan. The
provisions of the various RSUs entered into under the Plan need not be
identical.

9.2 Payment for Awards. To the extent that an Award is granted in the form of
RSUs, no cash consideration shall be required of the Award recipients.

9.3 Vesting Conditions. Each Award of RSUs may or may not be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Stock Unit Agreement. The Committee may
include among such conditions the

 

-5-



--------------------------------------------------------------------------------

requirement that the performance of the Company or a business unit of the
Company for a specified period of one or more fiscal years equal or exceed a
target determined in advance by the Committee. A Restricted Stock Unit Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. Acceleration of vesting may be
required under Section 11.3.

9.4 Voting and Dividend Rights. The holders of RSUs shall have no voting rights.
Prior to settlement or forfeiture, any RSU awarded under the Plan may, at the
Committee’s discretion when granting the RSU carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the RSU is outstanding.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents that are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach.

9.5 Form and Time of Settlement of Stock Units. Settlement of vested RSUs may be
made in the form of (a) cash, (b) Common Shares or (c) any combination of both,
as determined by the Committee. The actual number of RSUs eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting RSUs
into cash may include (without limitation) a method based on the average Fair
Market Value of Common Shares over a series of trading days. Until an Award of
RSUs is settled, the number of such RSUs shall be subject to adjustment pursuant
to Article 11.

9.6 Death of Recipient. Any RSU Award that becomes payable after the recipient’s
death shall be distributed to the recipient’s beneficiary or beneficiaries. Each
recipient of a RSU Award under the Plan shall designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Award recipient’s death. If no beneficiary was
designated or if no designated beneficiary survives the Award recipient, then
any RSU Award that becomes payable after the recipient’s death shall be
distributed to the recipient’s estate.

9.7 Creditors’ Rights. A holder of RSUs shall have no rights other than those of
a general creditor of the Company. RSUs represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Restricted Stock Unit Agreement.

ARTICLE 10. CHANGE IN CONTROL

10.1 Effect of Change in Control. In the event of any Change in Control, each
outstanding Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the shares of Common Stock at the time subject to such
Award and may be exercised for any or all of those shares as fully-vested shares
of Common Stock. However, an outstanding Award shall not so accelerate if and to
the extent such Award is, in connection with the Change in Control, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable Award for shares of the capital stock of the successor corporation
(or parent thereof). The determination of Award comparability shall be made by
the Committee, and its determination shall be final, binding and conclusive.

 

-6-



--------------------------------------------------------------------------------

10.2 Acceleration. The Committee shall have the discretion, exercisable either
at the time the Award is granted or at any time while the Award remains
outstanding, to provide for the automatic acceleration of vesting upon the
occurrence of a Change in Control, whether or not the Award is to be assumed or
replaced in the Change in Control, or in connection with a termination of a
Participant’s Service following a Change in Control.

ARTICLE 11. PROTECTION AGAINST DILUTION.

11.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options, SARs, Restricted Shares and RSUs available for future
Awards under Article 3;

(b) The number of Common Shares covered by each outstanding Option and SAR;

(c) The Exercise Price under each outstanding Option and SAR; or

(d) The number of RSUs included in any prior Award that has not yet been
settled.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 11, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

11.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and RSUs shall terminate immediately prior to the
dissolution or liquidation of the Company.

11.3 Reorganizations. In the event that the Company is a party to a merger or
consolidation, all outstanding Awards shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation).

 

-7-



--------------------------------------------------------------------------------

(b) The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options or SARs shall comply with
section 424(a) of the Code.

(c) The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options or SARs
shall comply with section 424(a) of the Code.

(d) Full exercisability of outstanding Options and SARs and full vesting of the
Common Shares subject to such Options and SARs, followed by the cancellation of
such Options and SARs. The full exercisability of such Options and SARs and full
vesting of such Common Shares may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options and SARs
during a period of not less than five full business days preceding the closing
date of such merger or consolidation, unless (i) a shorter period is required to
permit a timely closing of such merger or consolidation, and (ii) such shorter
period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs. Any exercise of such Options and SARs during such period may
be contingent on the closing of such merger or consolidation.

(e) The cancellation of outstanding Options and SARs and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the Common Shares
subject to such Options and SARs (whether or not such Options and SARs are then
exercisable or such Common Shares are then vested) as of the closing date of
such merger or consolidation over (ii) their Exercise Price. Such payment shall
be made in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when such Options and SARs would have become exercisable or such Common
Shares would have vested. Such payment may be subject to vesting based on the
Optionee’s continuing Service, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options and
SARs would have become exercisable or such Common Shares would have vested. If
the Exercise Price of the Common Shares subject to such Options and SARs exceeds
the Fair Market Value of such Common Shares, then such Options and SARs may be
cancelled without making a payment to the Optionees. For purposes of this
Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.

(f) The cancellation of outstanding RSUs and a payment to the Participants equal
to the Fair Market Value of the Common Shares subject to such RSUs (whether or
not such RSUs are then vested) as of the closing date of such merger or
consolidation. Such payment shall be made in the form of cash, cash equivalents,
or securities of the surviving corporation or its parent with, a Fair Market
Value equal to the required amount. Such payment may be made in installments and
may be deferred until the date or dates when such RSUs would have

 

-8-



--------------------------------------------------------------------------------

vested. Such payment may be subject to vesting based on the Participant’s
continuing Service, provided that the vesting schedule shall not be less
favorable to the Participant than the schedule under which such RSUs would have
vested. For purposes of this Subsection (f), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

ARTICLE 12. LIMITATION ON RIGHTS.

12.1 Transferability of Awards. Unless determined otherwise by the Committee,
Awards may not be sold, pledged, assigned, hypothecated, or otherwise
transferred in any manner other than by will or by the laws of descent and
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Committee makes an Award transferable, such Award
will contain such additional terms and conditions as the Committee deems
appropriate; provided, however, that in no event may an Award be transferred to
a third party for value.

12.2 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee or
Director. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the Service of any Employee at any time, with or without
cause, subject to applicable laws, the Company’s certificate of incorporation
and by-laws and a written employment agreement (if any).

12.3 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

12.4 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

ARTICLE 13. WITHHOLDING TAXES.

13.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

 

-9-



--------------------------------------------------------------------------------

13.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired, in each case having a Fair Market Value equal to the minimum amount
required to be withheld. Such Common Shares shall be valued at their Fair Market
Value on the date they are withheld or surrendered.

ARTICLE 14. FUTURE OF THE PLAN.

14.1 Term of the Plan. The Plan, as set forth herein, shall become effective
upon its adoption by the Board. The Plan shall remain in effect until the
earlier of (a) the date the Plan is terminated under Section 14.2 or (b) the
10th anniversary of the date the Board adopted the Plan.

14.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof that
is adverse to a Participant, shall not affect any Award previously granted under
the Plan without the Participant’s consent.

ARTICLE 15. DEFINITIONS.

15.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

15.2 “Award” means any award of an Option, an SAR, a Restricted Share or a RSU
under the Plan.

15.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

15.4 “Change to Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

-10-



--------------------------------------------------------------------------------

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

15.5 “Code” means the Internal Revenue Code of 1986, as amended.

15.6 “Committee” means a committee of the Board, as described in Article 2.

15.7 “Common Share” means one share of the common stock of the Company.

15.8 “Company” means Riverbed Technology, Inc., a Delaware corporation.

15.9 “Director” means a member of the Board.

15.10 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

15.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

15.12 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of an SAR,
means an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.

 

-11-



--------------------------------------------------------------------------------

15.13 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal. Such determination shall be
conclusive and binding on all persons.

15.14 “Nonqualified Stock Option” or “NSO” means a stock option not described in
sections 422 or 423 of the Code.

15.15 “Option” means a NSO granted under the Plan and entitling the holder to
purchase Common Shares.

15.16 “Optionee” means an individual or estate who holds an Option or SAR.

15.17 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

15.18 “Participant” means an individual or estate who holds an Award.

15.19 “Plan” means this Riverbed Technology, Inc. 2009 Inducement Equity
Incentive Plan, as amended from time to time.

15.20 “Restricted Share” means a Common Share awarded under the Plan.

15.21 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

15.22 “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing
the equivalent of one Common Share, as awarded under the Plan. Each Restricted
Stock Unit represents an unfunded and unsecured obligation of the Company.

15.23 “Restricted Stock Unit Agreement” means the agreement between the Company
and the recipient of a Restricted Stock Unit that contains the terms, conditions
and restrictions pertaining to such Restricted Stock Unit.

15.24 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that is designated as a Stock Appreciation Right.

15.25 “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
SAR.

 

-12-



--------------------------------------------------------------------------------

15.26 “Service” means service as an Employee.

15.27 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

15.28 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other titan the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

-13-



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2009 INDUCEMENT EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

You have been granted the following restricted Stock Unit (“RSU”) award covering
shares of the common stock of Riverbed Technology, Inc. (the “Company”). Each
RSU is equivalent to one share of common stock of the Company (a “Share”) for
purposes of determining the number of Shares subject to this award. None of the
RSUs will be issued (nor will you have the rights of a stockholder with respect
to the underlying shares) until the vesting conditions described below are
satisfied. Additional terms of this grant are as follows:

 

Name of Participant:    «Name» Participant I.D.:    «Employee_Identifier» Total
Number of RSUs:    «Shares» Date of Grant:    «Award_Date» Grant #:   
«Award_Number»

 

Vesting Schedule: The Shares subject to the RSU award shall vest in accordance
with the following table:

Vesting Date(s)

  

Number of RSUs Vesting on Such

Vesting Date(s)

              

You and the Company agree that this award is granted under, and governed by the
terms and conditions of, the 2009 Inducement Equity Incentive Plan (the “Plan”)
and the Stock Unit Agreement (“Agreement”), both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by e-mail all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by e-mail.

 

PARTICIPANT:     RIVERBED TECHNOLOGY, INC.  

 

    By:  

 

      Title:  

 

 



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2009 INDUCEMENT EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Grant    The Company hereby grants you an award of restricted Stock Units
(“RSUs”), as set forth in the Notice of Stock Unit Grant (the “Notice of Grant”)
and subject to the terms and conditions in this Agreement and the Company’s 2009
Inducement Equity Incentive Plan (the “Plan”). Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Agreement. When the RSUs are settled, par value will be deemed paid by you based
on your future services to the Company. Company’s Obligation   

Each RSU represents the right to receive a share of the Company’s common stock
(a “Share”) on the vesting date. Unless and until the RSUs vest in the manner
set forth below, you will have no right to receive Shares under such RSUs. Prior
to actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Settlement of any vested RSUs shall be made
in whole Shares only, subject to your satisfying any applicable tax withholding
obligations as set forth below.

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the RSUs is
accelerated in connection with the termination of your Service (provided that
such termination is a “separation from service” within the meaning of Code
Section 409A and the regulations and any guidance promulgated thereunder
(“Section 409A”), as determined by the Company), other than due to death, and if
(x) you are a “specified employee” within the meaning of Section 409A at the
time of such termination, and (y) the payment of such accelerated RSUs will
result in the imposition of additional tax under Section 409A if paid to you on
or within the six (6) month period following your termination, then the payment
of such accelerated RSUs will not be made until the date six (6) months and one
(1) day following the date of your termination of Service, unless you die
following your termination, in which case, the RSUs will be paid in Shares to
your estate as soon as practicable following your death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the RSUs provided under this Agreement or Shares issuable hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.

 

-2-



--------------------------------------------------------------------------------

Vesting   

Subject to the next paragraph (Forfeiture upon Termination of Service), the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. If you commence working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
you and the Company pertaining to your part-time schedule.

 

The RSUs awarded by this Agreement will become fully vested if not assumed or
substituted for with a comparable award, as provided in Section 10.1 of the
Plan, or if Section 11.3(d) of the Plan applies. In addition, the RSUs awarded
by this Agreement will become fully vested if the Company is subject to a Change
in Control before your Service terminates and you are subject to an Involuntary
Termination within 12 months after that Change in Control.

 

For purposes of this Agreement, “Cause” means (a) your unauthorized use or
disclosure of the Company’s confidential information or trade secrets, (b) your
material failure to comply with the Company’s written policies or rules, (c)
your conviction of, or pleas of “guilty” or “no contest” to, a felony under the
laws of the United States or any State thereof or (d) your gross misconduct.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of (a) your involuntary discharge by the Company (or
the Parent, Subsidiary or Affiliate employing you) for reasons other than Cause
or (b) your voluntary resignation following (i) a change in your position that
materially reduces your level of responsibility or the nature of your functions,
(ii) a reduction in your compensation or (iii) receipt of notice that your
principal workplace will be relocated more than 50 miles.

Forfeiture upon Termination of Service    Notwithstanding any contrary provision
of this Agreement or the Notice of Grant, if your Service terminates for any or
no reason prior to vesting, the unvested RSUs awarded by this Agreement will
thereupon be forfeited at no cost to the Company. The Company determines when
your Service terminates for this purpose. For purposes of this RSU, your Service
does not terminate when you go on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing. But
your Service terminates when the approved leave ends, unless you return to
active work within the time permitted by applicable law or the terms of the
approved leave. Payment after Vesting    Any RSUs that vest hereunder will be
delivered to you (or in the event of your death, to your estate) in Shares.

 

-3-



--------------------------------------------------------------------------------

Tax Withholding    Notwithstanding any contrary provision of this Agreement and
the Notice of Grant, no Shares shall be distributed to you unless and until you
have made, in the Company’s judgment, satisfactory arrangements with respect to
the payment of income, employment and any other taxes which the Company
determines must be withheld with respect to such Shares. The Company, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit you to satisfy such tax withholding obligation, in whole or in
part by one or more of the following: (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a value equal to the
minimum amount statutorily required to be withheld, (c) delivering to the
Company already vested and owned Shares having a value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to you through such means as the Committee may determine
in its sole discretion (whether through a broker or otherwise) equal to the
amount required to be withheld. To the extent determined appropriate by the
Company in its discretion, it will have the right (but not the obligation) to
satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to you. If you fail to make satisfactory arrangements for
the payment of any required tax withholding obligations with respect to RSUs
that are vesting, the Committee, in its sole discretion, may require you to
permanently forfeit such RSUs and any right to receive Shares thereunder and the
RSUs will be returned to the Company at no cost. Payments after Death    Any
distribution or delivery to be made to you under this Agreement will, if you are
then deceased, be made to the administrator or executor of your estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer. Stockholder Rights    Neither you nor
any person claiming under or through you will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (or electronic
equivalents) have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to you or your broker. No Effect on
Employment    Your RSU or this Agreement does not give you the right to be
retained by the Company or a Subsidiary in any capacity. Your employment with
the Company and its Subsidiaries is on an at-will basis only. Accordingly, the
terms of your employment with the Company and its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing you (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of your
employment at any time for any reason whatsoever, with or without good cause or
notice.

 

-4-



--------------------------------------------------------------------------------

Notices    Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company at 199 Fremont Street, San Francisco,
California 94105, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing or electronically. Grant is Not
Transferable   

Except to the limited extent provided in this paragraph, this grant and the
rights and privileges conferred hereby may not be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) and may
not be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void. You may,
however, dispose of this award in your will or through a beneficiary
designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your former spouse’s interest in the RSUs awarded to you
under this Agreement in any way.

Binding Agreement    Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto. Additional Conditions to Issuance of Stock    If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to you (or
your estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Resale
Restrictions    You agree not to sell any RSU Shares at a time when applicable
laws, Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of unvested RSUs awarded to you
under this Agreement will be adjusted in accordance with the Plan.

 

-5-



--------------------------------------------------------------------------------

Governing Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, without regard to its choice-of-law provisions. The
Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

Committee’s Authority    The Committee will have the power to interpret the
Plan, the Notice of Grant and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon you, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Notice of Grant or this Agreement. Agreement Severable    In the event that any
provision in this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on the remaining provisions of this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

-6-



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2009 INDUCEMENT EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Riverbed Technology, Inc. (the “Company”):

 

Name of Optionee:    <<Name>> Total Number of Shares:    <<TotalShares>> Type of
Option:    <<NSO>> Nonstatutory Stock Option Exercise Price Per Share:   
$<<PricePerShare>> Date of Grant:    <<DateGrant>> Vesting Commencement Date:   
<<VestDay>> Vesting Schedule:    This option becomes exercisable with respect to
the first 25% of the Shares subject to this option when you complete 12 months
of continuous Service from the Vesting Commencement Date. Thereafter, this
option becomes exercisable with respect to an additional 1/48th of the Shares
subject to this option when you complete each month of Service. Expiration Date:
   <<ExpDate>>. This option expires earlier if your Service terminates earlier,
as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2009 Inducement Equity Incentive Plan (the “Plan”)
and of the Stock Option Agreement, which is attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     RIVERBED TECHNOLOGY, INC.

 

    By:  

 

    Title:  

 



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2009 INDUCEMENT EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a nonstatutory stock option. Vesting    This
option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.    This option will become exercisable in full if not assumed or a
new option substituted, as provided in Section 10.1 of the Plan, or if
Section 11.3(d) of the Plan applies. In addition, this option will become
exercisable in full if the Company is subject to a Change in Control before your
Service terminates and you are subject to an Involuntary Termination within 12
months after that Change in Control.    This option will in no event become
exercisable for additional shares after your Service has terminated for any
reason.    For purposes of this Agreement, “Cause” means (a) your unauthorized
use or disclosure of the Company’s confidential information or trade secrets,
(b) your material failure to comply with the Company’s written policies or
rules, (c) your conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State thereof or (d) your gross
misconduct.    For purposes of this Agreement, “Involuntary Termination” means
the termination of your Service by reason of (a) your involuntary discharge by
the Company (or the Parent, Subsidiary or Affiliate employing you) for reasons
other than Cause or (b) your voluntary resignation following (i) a change in
your position that materially reduces your level of responsibility or the nature
of your functions, (ii) a reduction in your compensation or (iii) receipt of
notice that your principal workplace will be relocated more than 50 miles. Term
   This option expires in any event at the close of business at Company
headquarters on the day before the seventh anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)



--------------------------------------------------------------------------------

Regular Termination    If your Service terminates for any reason except death or
total and permanent disability, then this option will expire at the close of
business at Company headquarters on the date three months after your termination
date. The Company determines when your Service terminates for this purpose.
Death    If you die before your Service terminates, then this option will expire
at the close of business at Company headquarters on the date 12 months after the
date of death. Disability    If your Service terminates because of your total
and permanent disability, then this option will expire at the close of business
at Company headquarters on the date 12 months after your termination date.   
For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year. Leaves of Absence and Part-Time
Work    For purposes of this option, your Service does not terminate when you go
on a military leave, a sick leave or another bona fide leave of absence, if the
leave was approved by the Company in writing. But your Service terminates when
the approved leave ends, unless you immediately return to active work.    If you
go on a leave of absence, then the vesting schedule specified in the Notice of
Stock Option Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this option if the issuance of shares at that time would violate
any law or regulation.

 

-2-



--------------------------------------------------------------------------------

Notice of Exercise    When you wish to exercise this option, you must notify the
Company by filing the proper “Notice of Exercise” form at the address given on
the form. Your notice must specify how many shares you wish to purchase. Your
notice must also specify how your shares should be registered. The notice will
be effective when the Company receives it.    If someone else wants to exercise
this option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so. Form of Payment    When you
submit your notice of exercise, you must include payment of the option exercise
price for the shares that you are purchasing. To the extent permitted by
applicable law, payment may be made in one (or a combination of two or more) of
the following forms:   

•        Your personal check, a cashier’s check or a money order.

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

  

•        Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes.

 

-3-



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any option shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Transfer of Option    Prior to your death,
only you may exercise this option. You cannot transfer or assign this option.
For instance, you may not sell this option or use it as security for a loan. If
you attempt to do any of these things, this option will immediately become
invalid. You may, however, dispose of this option in your will or a beneficiary
designation.    Regardless of any marital property settlement agreement, the
Company is not obligated to honor a notice of exercise from your former spouse,
nor is the Company obligated to recognize your former spouse’s interest in your
option in any other way. Retention Rights    Your option or this Agreement does
not give you the right to be retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause. Stockholder Rights   
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this option and the exercise price per share may be adjusted
pursuant to the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). The Plan and Other Agreements    The text of the Plan
is incorporated in this Agreement by reference. Capitalized terms not otherwise
defined in this Agreement shall be defined as set forth in the Plan.

 

-4-



--------------------------------------------------------------------------------

   This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

-5-